DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 4/25/22 has been entered. 

Claim Objections
Claim is objected to because of the following informalities:  
Claim 7: “receivecontrol.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For proper antecedent basis, the claims should be amended as follows:
Claim 1: “adjusting an inlet valve of the air compressor in response to the first pressure level that exceeds a first threshold pressure level in order to limit an amount of air from being introduced into the air compressor”.
Claim 2: “further comprising activating a bleed down valve in response to the first pressure level that exceeds a first threshold pressure level”.
Claim 4: “further comprising, in response to the first pressure sensor measuring the [[a]] first pressure level below the first threshold pressure level:”.
Claim 5: “further comprising deactivating a bleed down valve in response to measuring the first pressure level below the first threshold pressure level, which in turn controls the inlet valve to open”.
Claim 8: “an inlet valve configured to close in response to the first pressure sensor sensing a first pressure level above a first threshold pressure level”. 
Claim 8: “[[a]]the first clutch configured to disengage in response to the second pressure level falling below a second threshold pressure level, the first clutch configured to transfer power from the engine to the air compressor”.
Claim 11: “determine whether the engine is driving the electric generator”.
Claim 15: “a first pressure sensor configured to measure a first pressure level that exceeds a first threshold pressure level at an outlet of the air compressor; 
an inlet valve of the air compressor configured to close in response to the first pressure level that exceeds the first threshold pressure level in order to stop air from being introduced into the air compressor; 
a second pressure sensor configured to sense a second pressure level; 
a clutch configured to disengage in response to the second pressure level falling below a second threshold pressure level, the clutch configured to transfer power from the engine to the air compressor; and
a bleed down valve configured to activate in response to the first pressure level that exceeds the first threshold pressure level, which in turn controls the inlet valve to close, wherein the bleed down valve lowers a pressure level in the air compressor from the first pressure level to the second pressure level”. 
Claim 16: “wherein, in response to the first pressure sensor sensing a pressure level below the first threshold pressure level”.
Claim 18: “control one or more of the bleed down valve, the inlet valve, [[a]] the clutch, or the engine in response to the signals”.
Claim 11 should be amended as follows to avoid negation of a limitation already claimed in claim 8: “control the engine to idle in response to both the determination a determination that the engine is not driving the electric generator”.
Claim 15 should be amended as follows due to MPEP 2173.05(b) II e: A configured for welding operations, the power system to control an engine driven air compressor, the power system comprising”.
Claim 19 refers to a time when no time related limitations are claimed in claim 15. Thus, the intended scope of the claim is unclear.
Dependent claims are rejected based on their dependency to the claims detailed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 8, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Field US 20110255994 in view of Ledbetter 20140151120.
 	Field discloses:
 	8. (New) A power system comprising: an air compressor 20 driven by an engine 18 via a clutch (see clutch in 0153); a first pressure sensor configured to sense a first pressure level at an outlet of the air compressor (see pressure sensor 16D at the working air outlet valve 36 which corresponds to applicant’s in applicant’s Fig 4); an inlet valve (12) configured to close in response to the first pressure sensor sensing a pressure level above a first threshold pressure level [See 280 in the flow chart of Fig 2, wherein it would be understood that continuous decreasing of the opening of the inlet valve in the continuous loop of 280 -> 250 -> 260 -> 290 -> 295 -> 280 or 280 -> 250 -> 290 -> 295 -> 280 would result in a continuous decreasing of the inlet valve to closure as the delivered working air pressure would remain above the working air requirement in a time of no demand. Likewise, this applies for 660 in the flowchart of Fig 6 with the continuous loop 660 -> 630 -> 640 -> 660. Alternatively, see 0192 including “The controller 22 adjusts the output control of the air compressor when the receiver pressure is greater than a predetermined idle receiver pressure (as illustrated in FIG. 4, 40 psi). For example, the controller may adjust the adjustable inlet valve 12 to be closed.”, and 0194 including “The controller 22 adjusts the output control of the air compressor to be closed (for example the controller 22 adjusts the adjustable inlet valve 12 to be closed) when the receiver pressure is greater than a predetermined-idle-air-on-receiver pressure-too-high (as illustrated in FIG. 4, 100 psi).”.]; a second pressure sensor 16C configured to sense a second pressure level; and a clutch configured to disengage, the clutch configured to transfer power from the engine to the air compressor (see 0153).
 	Field does not disclose the clutch configured to disengage in response to the second pressure level falling below a second threshold pressure level.
 	Ledbetter discloses the clutch configured to disengage in response to the second pressure level falling below a second threshold pressure level (see 0184).
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize the method of Ledbetter in the system of Field to gain the benefit of stopping the compressor when the blowdown reduces the pressure in the tank of Field.
 	Field as modified above discloses:
 	14. (New) The power system as defined in claim 8, wherein the second sensor (16C) is a mechanical pressure switch or an electronic pressure sensor (see 0143).  


 	Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Field US 20110255994 in view of Ledbetter 20140151120 in further view of Lindsey US 20060193728.
 	Field as modified above discloses:
 	13. (New) The power system as defined in claim 8, further comprising a bleed down valve (24C) configured to reduce a pressure within the air compressor, which reduces a differential pressure and reduces a power needed to drive the air compressor (see 0190).  
 	Field does not appear to disclose opening the blowdown valve in response to the first pressure level.
 	Lindsey discloses opening the blowdown valve in response to the first pressure level (see 0031).
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize the method of Lindsey in the system of Field as modified above to gain the benefit of beginning the blowdown when the downstream pressure reaches a maximum pressure.

	Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Field US 20110255994 in view of Ledbetter 20140151120 in further view of Kotani US 20200240415.
	Field discloses:
 	15. (New) A welding-type power system to control an engine 18 driven air compressor 20, comprising: a first pressure sensor configured to measure a first pressure level that exceeds a first threshold pressure level at an outlet of the air compressor (see pressure sensor 16D at the working air outlet valve 36 which corresponds to applicant’s in applicant’s Fig 4); an inlet valve (12) of the air compressor configured to close in response to the first pressure level in order to stop air from being introduced into the air compressor [See 280 in the flow chart of Fig 2, wherein it would be understood that continuous decreasing of the opening of the inlet valve in the continuous loop of 280 -> 250 -> 260 -> 290 -> 295 -> 280 or 280 -> 250 -> 290 -> 295 -> 280 would result in a continuous decreasing of the inlet valve to closure as the delivered working air pressure would remain above the working air requirement in a time of no demand. Likewise, this applies for 660 in the flowchart of Fig 6 with the continuous loop 660 -> 630 -> 640 -> 660. Alternatively, see 0192 including “The controller 22 adjusts the output control of the air compressor when the receiver pressure is greater than a predetermined idle receiver pressure (as illustrated in FIG. 4, 40 psi). For example, the controller may adjust the adjustable inlet valve 12 to be closed.”, and 0194 including “The controller 22 adjusts the output control of the air compressor to be closed (for example the controller 22 adjusts the adjustable inlet valve 12 to be closed) when the receiver pressure is greater than a predetermined-idle-air-on-receiver pressure-too-high (as illustrated in FIG. 4, 100 psi).”.]; a second pressure sensor 16C configured to sense a second pressure level; a clutch configured to disengage, the clutch configured to transfer power from the engine to the air compressor (see 0153); and a bleed down valve (24C) configured to activate in response to the first pressure level, wherein the bleed down valve lowers a pressure level in the air compressor from the first pressure level to the second pressure level (see 0190).
 	Field does not disclose the clutch configured to disengage in response to the second pressure level falling below a second threshold pressure level.
 	Ledbetter discloses the clutch configured to disengage in response to the second pressure level falling below a second threshold pressure level (see 0184).
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize the method of Ledbetter in the system of Field to gain the benefit of stopping the compressor when the blowdown reduces the pressure in the tank of Field.
 	Field does disclose the intake valve can be pneumatically actuated in 0142: “The adjustable inlet valve may also be operated by an electrical, hydraulic, or pneumatic actuator in communication with the controller 22”. However, Field does not disclose activation of the bleed down valve in turn controls the inlet valve to close.
 	Kotani discloses activation of the bleed down valve 16 in turn controls the inlet valve 3 to close (see e.g. Figs 1-2 and 0031).	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize the pneumatic pressure from the bleed down valve of Field to close the inlet valve during unloading of the compressor, as taught by Kotani, to gain the benefit of utilizing the available air pressure in the system to mechanically ensure closure of the inlet valve whenever the compressor is unloaded.
	16. (New) The welding-type power system as defined in claim 15, wherein, in response to the first pressure sensor sensing a pressure level below the first pressure level, the bleed down valve is further configured to close, the inlet valve is configured to open (see e.g. 0192-0193 of Field), and the clutch is configured to engage to transfer power from the engine to the air compressor (see 0082, 0192, and 0238 of Field).
	Claim(s) 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Field US 20110255994 in view of Ledbetter 20140151120 in further view of Kotani US 20200240415 in further view of Ned US 20130042694.
 	Regarding claim 17, Field as modified above does not appear to disclose wherein the first pressure sensor is a transducer having an adjustable pressure range. 
 Ned discloses a pressure sensor having an adjustable pressure range (see 0017 including “The pressure sensor assembly of the present invention may be adjusted to a desired pressure. 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to make the pressure sensor of Field as modified above adjustable as taught by Ned to gain the benefit of “enabling high magnitude pressure readings and highly accurate and stress isolated pressure measurements in extreme environments” as taught by Ned in 0017.
18. (New) The welding-type power system as defined in claim 17, further comprising a controller (22 of Field in Figs 1 and 3, and see 0055) configured to: receive signals from the transducer corresponding to the first pressure level [See Field at the flow chart path 290 -> 295 in Fig 2 and associated description at 0169 including “Step 290 is determining a delivered working air pressure. In embodiments, the determined delivered working air pressure may be determined by calculating a running average of a delivered working air pressure. An example of the delivered working air pressure is illustrated in FIG. 1 as the flushing air pressure sensor 16D.”, and see the flow chart path 630 -> 640 in Fig 6 and associated description at 0207-0208. Alternatively, see 0192 of Field including “The controller 22 adjusts the output control of the air compressor when the receiver pressure is greater than a predetermined idle receiver pressure (as illustrated in FIG. 4, 40 psi). For example, the controller may adjust the adjustable inlet valve 12 to be closed.”, and 0194 including “The controller 22 adjusts the output control of the air compressor to be closed (for example the controller 22 adjusts the adjustable inlet valve 12 to be closed) when the Application/Control Number:15/810,824 Page20 Art Unit:3746 receiver pressure is greater than a predetermined -idle-air-on-receiver-pressure-too-high (as illustrated in FIG. 4, 100 psi).”.]; and control one or more of the bleed down valve, the inlet valve, a clutch, or the engine in response to the signals range, therefore enabling high magnitude pressure readings and highly accurate and stress isolated pressure measurements in extreme environments [See Field at 270/280 in Fig2 and see 650/660 in Fig6 where the inlet valve is controlled. Alternatively, see Field at 0192 including “The controller 22 adjusts the output control of the air compressor when the receiver pressure is greater than a predetermined idle receiver pressure (as illustrated in FIG. 4, 40 psi). For example, the controller may adjust the adjustable inlet valve 12 to be closed.”, and 0194 including “The controller 22 adjusts the output control of the air compressor to be closed (for example the controller 22 adjusts the adjustable inlet valve 12 to be closed) when the receiver pressure is greater than a predetermined-idle-air-on-receiver-pressure-too-high (as illustrated in FIG. 4, 100 psi).”.]. 	
19. (New) The welding-type power system as defined in claim 15, wherein the time to expiration is between 30 seconds and 2 minutes (there is not time to expiration claimed in claims 15-18).


Allowable Subject Matter
Claims 1-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 9-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571)270-3373.  The examiner can normally be reached on M-Th 9-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4373.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thomas Fink/Examiner, Art Unit 3746